NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JUGAL K. TANEJA,                          )
                                          )
            Appellant,                    )
                                          )
v.                                        )         Case No. 2D18-917
                                          )
CHANDRESH S. SARAIYA,                     )
DOWNTOWN ST. PETE                         )
PROPERTIES, LLC,                          )
FIRST STREET AND FIFTH                    )
AVENUE, LLC, PATRICK T.                   )
LENNON, and MACFARLANE                    )
FERGUSON & MCMULLEN, P.A.,                )
                                          )
             Appellees.                   )
                                          )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

William J. Cook and Chris A. Barker of,
Barker Cook, Tampa, for Appellant.

Michael R. Carey of Carey, O'Malley,
Whitaker, Mueller, Roberts & Smith,
P.A., Tampa, for Appellee, First Street
and Fifth Avenue, LLC.

No appearance for remaining Appellees.


PER CURIAM.
           Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.




                                   -2-